UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_________________________________________________

RAYMOND Q.,

                                      Plaintiff,

                       v.                                                    5:18-CV-544
                                                                              (FJS/CFH)
COMMISSIONER OF SOCIAL SECURITY,

                               Defendant.
_________________________________________________

APPEARANCES                                          OF COUNSEL

OFFICE OF JOHN L. BARDSLEY                           JOHN L. BARDSLEY, ESQ.
HSBC Bank Building, Second Floor
36 Main Street
P.O. Box 166
Cortland, New York 13045
Attorneys for Plaintiff

SOCIAL SECURITY ADMINISTRATION                       FERGUS J. KAISER, ESQ.
OFFICE OF REGIONAL GENERAL
COUNSEL, REGION II
26 Federal Plaza, Room 3904
New York, New York 10278
Attorneys for Defendant

SCULLIN, Senior Judge

                                              ORDER

       Plaintiff brought this action pursuant to 42 U.S.C. § 405(g) seeking a review of Defendant's

decision denying his application for disability insurance benefits and supplemental security income

("SSI") benefits. See Dkt. No. 1, Complaint. Plaintiff moved to remand for a further hearing, and

Defendant cross-moved for a judgment on the pleadings. See Dkt. Nos. 11, 12.

       After reviewing the record and the parties' arguments, Magistrate Judge Hummel issued a

Report-Recommendation and Order, dated August 7, 2019, in which he recommended that this Court
deny Plaintiff's motion and grant Defendant's motion. See Dkt. No. 13 at 20. The parties did not file

any objections to these recommendations.

          When a party does not object to a magistrate judge's report-recommendation, the court

reviews that report-recommendation for clear error or manifest injustice. See Linares v. Mahunik,

No. 9:05-CV-625, 2009 WL 3165660, *10 (N.D.N.Y. July 16, 2009) (citation and footnote omitted).

After conducting this review, "the Court may 'accept, reject, or modify, in whole or in part, the . . .

recommendation made by the magistrate judge.'" Id. (quoting 28 U.S.C.                      §

636(b)(1)(C)).

          The Court has reviewed Magistrate Judge Hummel's August 7, 2019 Report-Recommendation

and Order for clear error and manifest injustice; and, finding none, the Court hereby

          ORDERS that Magistrate Judge Hummel's August 7, 2019 Report-Recommendation and

Order is ACCEPTED in its entirety for the reasons stated therein; and the Court further

          ORDERS that Plaintiff's motion to remand, see Dkt. No. 11, is DENIED; and the Court

further

          ORDERS that Defendant's motion for judgment on the pleadings, see Dkt. No. 12, is

GRANTED; and the Court further

          ORDERS that the Clerk of the Court shall enter judgment in favor of Defendant and close

this case.


IT IS SO ORDERED.


Dated: September 30, 2019
       Syracuse, New York




                                                   -2-
